                                        UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF ARIZONA

                                                       Minute Entry
Hearing Information:
                         Debtor:   NATALIE ELAYNE JOHNSON
                  Case Number:     2:16-BK-10288-EPB           Chapter: 13

          Date / Time / Room:      TUESDAY, DECEMBER 17, 2019 10:00 AM 7TH FLOOR #703

         Bankruptcy Judge:         EDDWARD P. BALLINGER JR.
               Courtroom Clerk:    ANNETTE FRANCHELLO
                Reporter / ECR:    KAYLA COLASONT                                                  0.00


Matters:
       1) DEBTOR'S MOTION TO DEMAND PAYMENT FOR ATTORNEY'S FEES AND TO OBTAIN NEW COUNSEL
              R / M #:   129 / 0

       2) DEBTOR'S RESPONSE TO MOTION FOR RELIEF FROM THE AUTOMATIC STAY FROM SANTANDER AND
          REQUEST TO DEFER TWO PLAN PAYMENTS
          R / M #: 130 / 0



Appearances:

        RACHEL ELIZABETH FLINN, ATTORNEY FOR RUSSELL BROWN
        NATALIE ELAYNE JOHNSON, PRO SE DEBTOR
        DAVID L. KNAPPER, ATTORNEY FOR PENSCO TRUST COMPANY CUSTODIAN FBO MARK A.
        GREENBERG IRA
        JAMES BALL, ATTORNEY FOR SANTANDER CONSUMER USA, INC.




    Case 2:16-bk-10288-EPB                  Doc 139 Filed 12/17/19 Entered 12/19/19 10:05:27 Desc
Page 1 of 3                                                                              12/19/2019 10:05:15AM
                                             Main Document Page 1 of 3
                                     UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF ARIZONA

                                                       Minute Entry
(continue)...   2:16-BK-10288-EPB         TUESDAY, DECEMBER 17, 2019 10:00 AM


Proceedings:                                                                                                    1.00


          ITEM # 1

          Ms. Johnson explains that the $11,000.00 lien was never released on her property. She does
          not know if the money was paid but believes Pensco is at fault. She states that she cannot sell
          her home with the lien on the property. She asks that Pensco be ordered to pay her attorney
          fees to take care of the issue.

          The Court explains that Ms. Johnson has not proven Pensco did anything wrong contractually.
          Therefore, Ms. Johnson cannot get any relief today.

          Ms. Johnson responds and continues discussion with the Court.

          COURT: IT IS ORDERED denying Debtor's Motion to Demand Payment for Attorney's Fees and
          to Obtain New Counsel.

          ITEM #2

          Ms. Johnson explains that since the loan did not close, she fell behind two car payments. She
          confirms that the vehicle is insured but is uncertain whether the lender is named as a loss
          payee. She states that she has a rough draft of an amended plan prepared that she will file.

          Mr. Ball believes the value of the vehicle is between $8,000.00 and $9,000.00. He notes that
          the value is not addressed in the motion. He further states that the monthly payment in
          $297.00.

          The Court questions whether or not the parties have discussed adequate protection payments.

          Mr. Ball has not discussed adequate protection with the Debtor.

          The Court questions when Ms. Johnson can pay the car payments.

          Ms. Johnson plans to make her regular monthly payment including additional fees on
          December 22, 2019. She would do the same in January to be caught up. She further answers
          the Court's questions.

          Ms. Flinn has nothing to add.

          COURT: IT IS ORDERED that Ms. Johnson pay $600.00 by December 23, 2019, as agreed to.
          IT IS FURTHER ORDERED continuing this matter to January 23, 2020 at 10:00 a.m. The Court
          notes that if Debtor is not current on her car loan, it will grant the motion for relief from stay.
      Case 2:16-bk-10288-EPB              Doc 139 Filed 12/17/19 Entered 12/19/19 10:05:27 Desc
Page 2 of 3                                                                            12/19/2019 10:05:15AM
                                           Main Document Page 2 of 3
                                    UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF ARIZONA

                                                     Minute Entry
(continue)...   2:16-BK-10288-EPB        TUESDAY, DECEMBER 17, 2019 10:00 AM


          The Court further refers Ms. Johnson to the Self-Help Center.

          Notice sent through the
          Bankruptcy Noticing Center "BNC"
          on 12/19/19 to the following:

          Natalie Johnson
          625 S. Westwood Circle, Unit 172
          Mesa, AZ 85210




      Case 2:16-bk-10288-EPB             Doc 139 Filed 12/17/19 Entered 12/19/19 10:05:27 Desc
Page 3 of 3                                                                           12/19/2019 10:05:15AM
                                          Main Document Page 3 of 3
